OPINION BY
WOODWARD, C. J.
. . {Journal, infra,* p. 97.)
1. Where an action on a judgment is brought in a court other than the one in which the judgment was rendered, proferí should be made of a transcript of the record of the judgment.
*321i. Where it appears from the transcript of the judgment sued on that an appeal was prayed and granted, subsequent affirmance of the judgment must be specially pleaded.
3. A special plea alleging that the record of a judgment sued on had been removed to an appellate court and an execution had issued from such court, should conclude “and this he is ready to verify by the record” or “as appeareth from the record.”
4. The want of a proper conclusion in a plea is aided by verdict, but is fatal on demurrer.
5. A plea which contains two distinct substantive matters in bar is uncertain and is defective for duplicity.
6. A special — not a general — demurrer is required by the act of Indiana Territory of January 11, 1801.
7. In order to maintain debt on a judgment it is necessary that plaintiff should not have elected a remedy of a different nature, such as a capias ad satisfaciendum, a fieri facias, an elegit, a levari facias, or a scire facias.
8. When the issuance of an execution is denied, it should be denied directly and not by protestation only.
9. When a demurrer is denied and a repleader awarded, the pleadings shall recommence from the stage where the first defect appears.
10. In all proceedings of this nature the court by statute has a discretionary power to give or refuse costs.